Citation Nr: 1602094	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L5.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain and old healed femur fracture.

3.  Entitlement to an initial disability rating higher than 10 percent for traumatic arthritis of the right knee.

4.  Entitlement to an initial compensable rating for fracture residuals of the left foot.

5.  Entitlement to an initial compensable rating for fracture residuals of the right foot.

6.  Entitlement to an initial increased rating for scars of the right lower extremity, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to October 13, 2014.

7.  Entitlement to an initial increased rating for scars of the left lower extremity, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to October 13, 2014.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and assigned initial ratings of 10 percent for "degenerative disc L5, lumbar spine" and "right hip strain, old healed femur fracture," and initial noncompensable ratings for traumatic arthritis of the right knee, "old healed foot fractures with residual tenderness" of each foot, "scars on right knee, buttock, quad, hip" and scars on "left calf and ankle."

In March 2014 the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In July 2014 the Board remanded the case for further development, including provision to the Veteran of a new VA examination, which was done in October 2014.  No further action to ensure compliance with the Board's 2014 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998) is required.

In a rating decision dated in February 2015, the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected right knee traumatic arthritis disability to 10 percent effective May 5, 2005.  The AMC also increased the rating for the Veteran's left and right lower extremity scars to 10 percent, each, effective October 13, 2014.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been productive of at least 70 degrees flexion, without pain, throughout the appeal period.

2.  The Veteran's right hip/femur disability has been productive of pain; abduction limited to 20 degrees at worst, and flexion limited to 90 degrees at worst, throughout the appeal period.

3.  The Veteran has had right knee flexion to at least 75 degrees and extension to 0 degrees, without pain, throughout the appeal period, and there is no instability or subluxation of the right knee; but there is limitation of motion due to pain.

4.  The preponderance of the evidence indicates that the Veteran's right and left foot fracture residuals disabilities have been productive of limitation of motion due to pain since October 21, 2009; but not before.

5.  The Veteran's left and right lower extremity scars are not deep or unstable and do not cause limitation of motion of the affected bodily part; but there was evidence of a painful scar at the October 2014 examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for degenerative disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242-5243 (2015).

2.  The criteria for an initial disability rating higher than 10 percent for a right hip/femur disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2015).

3.  The criteria for an initial disability rating higher than 10 percent for traumatic arthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for an initial disability rating of 10 percent for right foot fracture residuals effective from October 2009 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Code 5284 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

5.  The criteria for an initial disability rating of 10 percent for left foot fracture residuals effective from October 2009 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Code 5284 (2015); Burton, 25 Vet. App. 1; Fenderson, 12 Vet. App. 119, 126.

6.  The criteria for an initial compensable rating prior to October 13, 2014, and higher than 10 percent beginning October 13, 2014, for right lower extremity scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Code 7805-7804 (as in effect prior to October 23, 2008).

7.  The criteria for an initial compensable rating prior to October 13, 2014, and higher than 10 percent beginning October 13, 2014, for left lower extremity scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Code 7800-7804 (as in effect prior to October 23, 2008); Fenderson, 12 Vet. App. 119, 126.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

This appeal stems from the initial grant of service connection.  The notice that was provided to the Veteran before service connection was granted is therefore legally sufficient and no further notice under 38 U.S.C.A. § 5103 is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service, VA, and private treatment records have been obtained.  In addition, the Veteran has been afforded multiple VA examinations; most recently in October 2014.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file and discussed the Veteran's pertinent medical history; conducted appropriate examinations of the Veteran and considered the Veteran's subjective complaints; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in March 2014.  During that hearing the Veteran was assisted by an accredited Disabled American Veterans representative.  The representative, and the Veterans Law Judge, asked questions to ascertain the nature, onset, and severity of his symptoms and their impact on the Veteran's functioning.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of that criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so; and he has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts to substantiate the claims resolved in this decision have been taken, and no further assistance to develop evidence is required. 

II.  Increased rating 

In a rating decision dated in November 2006 the RO granted service connection for the following disabilities: degenerative disc L5, lumbar spine, with an initial disability rating of 10 percent; right hip strain, old healed femur fracture, with an initial rating of 10 percent; traumatic arthritis of the right knee, with an initial noncompensable rating; old healed left and right foot fractures with residual tenderness with an initial noncompensable rating; scars on right knee, buttock, quad, hip, with an initial noncompensable rating; and scars on the left calf and ankle, with an initial noncompensable rating.  The Veteran has appealed the assigned ratings.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Of course, staged ratings are always appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The rating schedule provides for the evaluation of arthritis due to trauma and substantiated by x-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 et seq.).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

A 10 percent rating is also appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Merits

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, 14 Vet. App. 122 (2000).  





A. rating higher than 10 percent for lumbar spine condition 

The Veteran's service-connected low back disability has been rated under the traumatic arthritis provisions of Diagnostic Code 5010 throughout the appeal period.  The specific bodily part is the lumbar spine at disc L5.

Under Diagnostic Code 5242, with or without symptoms such as pain (whether or not it radiates) stiffness or aching,  a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  The highest rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  Id.  

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome, a 20 percent disability rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and the highest rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

Facts

On VA examination in October 2006 the Veteran complained of constant pain in his middle and lower back for 3 years, which he said worsened as the day progressed, brought about by sitting or standing for more than twenty minutes.  He said that he had a difficult time working due to the pain, which he described as crushing, aching, and sharp in nature; and said that it had gotten so bad that he has had to leave work.  He said his pain level was a 9 on a scale of 1 to 10 (with 10 being the worst pain), and that it is relieved by the medication OxyContin.  The examiner observed that the Veteran's posture and gait were within normal limits and he did not require an assistive device for ambulation.  Range of motion testing found flexion to 90 degrees; extension to 30 degrees, with pain at 20 degrees; right and left lateral flexion to 30 degrees, with pain at 25 degrees; and right and left rotation to 30 degrees, with pain occurring at 20 degrees.  The joint function of the spine was additionally limited "by 0 degrees" after repetitive use, with pain having the major functional impact.  The examiner added that there was symmetry of the spinal motion with normal curvatures of the spine, and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Diagnosis was degenerative disc disease at L5 of the lumbar spine.  

Examination by a private provider in November 2007 and August 2009 found restricted range of motion of the lumbar spine with respect to flexion and extension.  Gait was normal, including heel, toe, and tandem gait, and there was 5/5 motor strength to all muscle groups in both lower extremities including EHL, tibialis anterior, peroneals, quadriceps, gastrocnemius, and hamstrings.  Deep tendon reflexes were symmetric and intact to both lower extremities; being 2-2+ at the ankles and knees.  Sensation was normal in both lower extremities with respect to L1, L2, L3, L4, L5 and S1 nerve roots, and the provider added that there was "no SLR in either lower extremity."

Range of motion testing on VA examination in October 2009 found forward flexion from 0 to 70 degrees, both active and passive against resistance; extension from 0 to 20 degrees both active and passive against resistance; and left and right lateral bending and left and right rotation from 0 to 25 degrees, both active and passive against resistance.  There was pain at the end points of all motion, but no increased pain, fatigue, weakness or incoordination with repetitive motion.  X-rays of the lumbar spine showed normal alignment.  Intervertebral disc spaces were preserved and vertebral body heights were maintained.  The examiner concluded that there was no significant abnormality.  Diagnosis was chronic lumbar strain.

A VA Pain Clinic record dated in June 2010 advises of axial mechanical back pain, functional in nature, which increased on palpation during physical examination in the ligaments and the muscles of the spine (mainly involving the posterior elements of the spine and primarily originating from the muscles).  Physical examination found toe standing (gastrocnemius S1,2) to be painful, but possible, and heel standing (tibialis anterior L4,5, Sl) also painful, but possible.  Range of motion testing of the lumbar spine found flexion to 100 degrees, painful; extension to 15 degrees, painful; right lateral bending to 30 degrees, painful; left lateral bending to 30 degrees, painful; and normal, non-painful right and left lateral rotation.  

Examination by a private provider in September 2014 found mildly restricted range of motion of the lumbar spine with respect to flexion and extension.  Gait was normal, including heel, toe, and tandem gait, and there was 5/5 motor strength to all muscle groups in both lower extremities including EHL, tibialis anterior, peroneals, quadriceps, gastrocnemius, and hamstrings.  Deep tendon reflexes were symmetric and intact to both lower extremities; being 2-2+ at the ankles and knees.  Sensation was normal in both lower extremities with respect to L1, L2, L3, L4, L5 and S1 nerve roots, and there was "no SLR in either lower extremity."

On VA examination in October 2014 the Veteran complained of constant back pain.  Range of motion testing found 75 degrees of flexion, with pain starting at 70 degrees; 15 degrees of extension, with pain starting at 10 degrees; 20 degrees of right and left lateral flexion, each, with pain starting at 15 degrees; and 15 degrees of right and left lateral rotation, each, with pain starting at 10 degrees.  Range of motion after 3 repetitions was 75 degrees flexion; 15 degrees extension; 20 degrees of right and left lateral flexion; and 15 degrees of right and left lateral rotation.  The examiner remarked that there was functional loss of the thoracolumbar spine (less/weakened movement, and interference with sitting, standing, and weightbearing) due to pain, but that he was unable to quantify the functional loss in terms of degrees.  There was tenderness to palpation of the thoracic spine about T5-T6.  Straight leg raising was positive, and there was decreased sensation to light touch  in the left leg (L4/L5/S1) but no radiculopathy.  The examiner further indicated that there was no intervertebral disc syndrome of the thoracolumbar spine; and no incapacitating episodes over the past 12 months.  He added that the Veteran's back condition did not impact his ability to work.

Analysis

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, there emerges a consistent picture of at least 70 degrees flexion, before pain, of the lumbar spine throughout the appeal period.  Accordingly, the Board finds that the criteria for an initial disability rating higher than 10 percent under Diagnostic Codes 5010 or 5242 are not met at any time during the appeal period; the benefit-of-the-doubt standard of proof does not apply (38 U.S.C.A. § 5107(b)); and a staged rating (Fenderson) is in turn not warranted.

As for evaluation under Diagnostic Code 5243, the Veteran did not have any bed rest prescribed by a physician of at least two weeks at any time during the appeal period.  The preponderance of the evidence is accordingly against a higher rating of 20 percent under Diagnostic Code 5243, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in the assigned 10 percent schedular rating for less than full flexion of the lumbar spine due to pain.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's lumbar spine disability level and symptomatology (reduced range of motion of the lumbar spine), and provides higher ratings for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is therefore not warranted. 

Finally, on last report this veteran was gainfully employed, so the issue of a total disability rating for compensation based on individual unemployability (TDIU) is not raised.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  

B. rating higher than 10 percent for right hip disability 

The Veteran's right hip strain and old healed femur fracture disability has been rated under Diagnostic Code 5253 throughout the appeal period.

Under Diagnostic Code 5253, a 10 percent is warranted for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees), or for limitation of adduction causing an inability to cross legs; and a 20 percent rating is warranted for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

In addition, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Also, the following ratings are assignable based upon the varying degrees of limitation of flexion of the hip: 10 percent for limitation of flexion to 45 degrees, 20 percent for limitation of flexion to 30 degrees, 30 percent for limitation of flexion to 20 degrees, and 40 percent for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Normal flexion of the hip ranges from 125 degrees to zero degrees, and normal abduction of this joint ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Facts

On VA examination in May 2006 the Veteran complained of pain, stiffness, and occasional lack of endurance, and said that he was unable to walk or stand for longer than 10 minutes.  He said that the pain occurs 3 times per week and lasts for 2 hours each episode; and described it, on a scale from 1 to 10 (with 10 being the worst pain) as a 5.  He stated that the pain can be elicited by physical activity or just comes by itself; and that it is relieved by rest.  He added his condition does not cause incapacitation, and that he had not lost any time from work due to his hip disability.  The examiner observed that the Veteran's posture and gait were within normal limits and he did not require an assistive device for ambulation, but there were signs of tenderness in the right hip.  Range of motion testing found flexion of the right hip to 110 degrees, with pain starting at 110 degrees; extension to 20 degrees, with pain at 20 degrees; adduction to 15 degrees, with pain at 15 degrees; abduction to 35 degrees, with pain at 35 degrees; and external and internal rotation to 35 degrees, with pain occurring at 35 degrees.  

On VA examination of the right hip in October 2009, the Veteran complained of some intermittent aching, and of a popping in his right hip if he moved the wrong way.  He denied using any braces or other aids.  He also denied any limitations in his activities of daily living or working, and reported no flares or incapacitating events.  Physical examination found full nonpainful range of motion of the right hip.  Regarding the femur fracture itself, there was some intermittent aching in the thigh, but no other real complaints.  Leg lengths were equal, and he was neurovascularly sensory intact, but there was significant quad atrophy, and some shortening and scarring of the quadriceps mechanism.  X-rays of the right femur showed healed midfemoral shaft fracture and an intramedullary nail with distal interlocking screws.  There was no evidence of acute fracture.  The examiner determined that the Veteran has a healed midshaft femur fracture with retained hardware.

On VA examination in October 2014 the Veteran complained of constant pain.  The examiner noted that the Veteran did not use any assistive devices.  Range of motion testing found right hip flexion to 90 degrees, with pain beginning at 75 degrees; right hip extension to 20 degrees; right hip external rotation to 50 degrees, with pain beginning at 40 degrees; right hip internal rotation to 30 degrees, with pain beginning at 20 degrees; right hip adduction to 20 degrees, with pain beginning at 10 degrees; and right hip abduction to 30 degrees, with pain beginning at 20 degrees.  Range of motion after 3 repetitions found 90 degrees flexion; 20 degrees extension; external rotation to 50 degrees; internal rotation to 30 degrees; adduction to 20 degrees; and abduction to 30 degrees.  Muscle strength was normal, and there was no ankylosis, malunion, or nonunion.  The examiner concluded that there was functional loss of the hip and thigh/less movement than normal due to pain on movement, but that the Veteran's right hip/thigh condition did not impact his ability to work.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right hip disability is appropriately evaluated as 10 percent disabling.  The medical evidence of record does not show limitation of abduction resulting in loss of motion beyond 10 degrees so as to support an evaluation in excess of the 10 percent presently assigned for the Veteran's right hip/femur disability.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  See also DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Also, flexion of the right hip has been shown to be, at worst, to 90 degrees, before pain; and extension of the right hip has been shown to be, at worst, to 15 degrees before pain, so a higher rating under Diagnostic Codes 5252 and 5251 is not indicated.  

Further, the Veteran has not been diagnosed with ankylosis, flail joint, or nonunion or malunion of the femur with moderate hip disability to warrant consideration of a higher rating under Diagnostic Codes 5250, 5254, or 5255.  The preponderance of the evidence is therefore against the claim for a rating higher than 10 percent for the Veteran's "right hip strain and old healed femur fracture" disability  at all times during the appeal period; the benefit of the doubt doctrine is not applicable (38 C.F.R. § 4.3); and a staged rating is in turn not warranted (Fenderson, 12 Vet. App. 119, 126).  

As for an extraschedular rating (38 C.F.R. § 3.321(b)(1)), the Veteran's right hip disability has been productive of pain with associated functional loss of motion, some limitation of flexion, and some limitation of extension during the appeal period; manifestations that are entirely contemplated by the rating schedule at Diagnostic Codes 5252 and 5253.  The rating schedule is therefore adequate to evaluate the Veteran's right hip disability and referral for consideration of an extraschedular rating is not warranted.

C. compensable rating for traumatic arthritis of the right knee 

The Veteran's right knee disability has been rated under Diagnostic Code 5260-5003 throughout the appeal period.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Id.  

In addition to the foregoing, Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Facts

On VA examination in May 2006 the Veteran complained of right knee pain for 3 years, which he described as burning and aching in nature.  On a scale of 1 to 10 (with 10 being the worst pain) he rated the pain as an 8, and said that it is relieved by rest and medication, including OxyContin and Motrin.  He added that he was unable to do any running or jogging, and could do only limited standing.  The examiner noted that the Veteran's posture and gait were within normal limits and he did not require an assistive device for ambulation.  Physical examination found full range of motion of the right knee (flexion to 140 degrees; extension of 0 degrees), but there was some crepitus and tenderness.  Ligaments and meniscus were fully intact without instability.

On VA examination of the right knee in October 2009, the Veteran complained of limited motion and intermittent swelling in the knee and said that he could not squat.  He added that his knee aches pretty much all the time, and described some popping, but no catching or locking.  He also complained of a sense of his knee giving way on him, but said he did not use braces or other aids.  The examiner noted that an MRI in June 2007 found no evidence of meniscal tear, and that the anterior posterior cruciate ligaments were intact.  The medial and lateral collateral ligaments as well as patella and quadriceps tendons were also intact, but there was an area of subcortical bone marrow edema along the lateral tibial plateau near the tibial rim, and 1.5 inches quad atrophy on the right compared to the left.  The knee was stable to varus-valgus stress testing both in extension and at 30 degrees of flexion.  Lachman's, anterior and posterior drawer, and McMurray's tests were all negative; and there were no posterior masses or effusion.  The articular cartilage of the medial and lateral compartments was preserved, and there was no Baker's cyst or patellofemoral compartment focal chondral defect.  The medial and lateral patellar retinacula were also intact.  Range of motion testing revealed full extension and flexion to 100 degrees, both active-passive against resistance; with pain at the end point in the quadriceps mechanism (not in the joint).  There was no increased pain with repetitive motion; and no pain, fatigue, weakness or incoordination with repetitive motion.  The examiner noted that the Veteran did have a mildly antalgic gait, but was otherwise neurovascularly sensory intact.  He added that the limited flexion was due to scarring of the quadriceps.  

Examination of the right knee by a private provider in September 2014 found a well healed incision and mild effusion.  There was no calf tenderness.

On VA examination in October 2014 the Veteran complained of constant knee pain.  The examiner noted that the Veteran did not use any assistive devices.  Range of motion testing found right knee flexion to 90 degrees, with pain beginning at 75 degrees; and right knee extension to 0 degrees.  Range of motion after 3 repetitions was unchanged.  The examiner added that there was functional loss (weakened movement due to pain, weakness, and fatigability) of the knee.  Muscle strength was normal, and there was no instability or subluxation.  The examiner concluded that the Veteran's right knee condition did not impact his ability to work.

Analysis

Right knee flexion of at least 75 degrees without pain throughout the appeal period, and extension from 0 degrees without pain, does not meet the criteria for even a compensable rating under the limitation of flexion provisions of Diagnostic Code 5260 or the limitation of extension provisions of Diagnostic Code 5261.  There is also no probative evidence of lateral instability or subluxation, so a separate rating under Diagnostic Code 5257 is not warranted.   The preponderance of the evidence accordingly does not meet the criteria for a compensable rating at any time during the appeal period.  

As for an extraschedular rating, the Veteran's right knee disability has been productive of stiffness, crepitus, limitation of flexion, limitation of extension, and pain with associated functional loss of motion throughout the appeal period; manifestations that are entirely contemplated by the assigned schedular rating criteria at Diagnostic Codes 5010, 5260, and 5261.  The rating schedule is therefore adequate to evaluate the Veteran's knee disability and referral for consideration of an extraschedular rating is not warranted.

D. compensable rating for residuals of fractures of the left foot and right foot

The Veteran's left and right foot disabilities have been rated under Diagnostic Code 5284 throughout the appeal period.

Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling.  Id.  A 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In so doing, the Board is mindful that the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis of the subastragalar or tarsal joint, in good weight bearing position; or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating); or where there is inward bowing of the tendo achillis, pain on manipulation and use; or where the great toe is dorsiflexed, some limitation of dorsiflexion of the ankle, definite tenderness under metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276-78.

Facts

On VA examination in May 2006 the Veteran complained of a burning, aching, sharp, and sticking pain in his feet for 3 years, which he described as an 8 on a scale of 1 to 10 (with 10 being the worst pain).  He stated that the pain is brought on by physical activity or comes on by itself, and is relieved by rest.  He added that he has foot pain and stiffness at rest and when standing and walking, along with swelling and fatigue.  The examiner noted that the Veteran did not require any type of support with his shoes.  Physical examination found right and left foot tenderness, but no pes planus , pes cavus; hammer toes; Morton's metatarsalgia; hallux valgus; hallux rigidus, or signs of abnormal weight bearing.  Gait and posture were within normal limits and the Veteran did not require an assistive device for ambulation.  The examiner added that the Veteran "does not have any limitation with standing and walking."

On VA examination in October 2009, the Veteran reported that he was unable to walk barefoot at all, and did no running or sports.  He also complained of limited walking secondary to his feet, and said that he had trouble with ladders and stairs.  Any prolonged standing aggravated his feet.  He added that he had some custom inserts for his shoes, which helped somewhat.  The examiner noted that a CT scan of the right foot in June 2007 revealed posttraumatic deformity of the junction of the middle and distal one-third of the fifth metatarsal; and that x-rays of the left foot in April 2004 showed a left first metatarsal fracture, which was healing.  On physical examination there was bilateral mild cavus feet, and tenderness to palpation over the left tarsometatarsal joint of the first ray and over the plantar aspect of the navicular; but no obvious deformity.  Examination of the right foot found tenderness to palpation over the mid metatarsals of the third and fourth metatarsals and palpable bony deformity.  The examiner added that the Veteran was unable to toe walk and had a mildly antalgic gait, walking barefooted.  The feet were otherwise neurovascularly sensory intact; both Achilles were vertical; and there were no calluses or skin lesions.  

During a June 2010 VA Pain Consult the Veteran complained of constant bilateral foot pain that was dull in nature and worse when walking, which was alleviated somewhat by orthotics, although the pain was still significant.  Physical examination found toe standing (gastrocnemius S1,2) to be painful, but possible, and heel standing (tibialis anterior L4,5, Sl) also painful, but possible.  

Examination of the feet by a private provider in September 2014 found the feet to be neurovascularly intact, but there was swelling bilaterally; midfoot deformity of the right foot; and moderate tenderness along the midfoot of the left foot.  Heel cord and skin were intact.

On VA examination in October 2014 the Veteran complained of a sharp shooting pain and a constant ache when he stepped on his right foot the wrong way; and of hypersensitivity and a burning sensation on the top of his left foot.  He said that the bottom of his right foot swells if he stepped on the foot the wrong way, and that he is unable to bend the toes of his left foot or flex the foot at all.  He added that he has to use a cane to prevent stepping on his feet in the wrong way.  Physical examination found no pain on manipulation of the feet, but there was swelling in the right foot.  The examiner added that there were no characteristic calluses; no extreme tenderness of the plantar surfaces; no decreased longitudinal arch height on weight-bearing; no objective evidence of deformity; and no marked pronation of either foot.  There was also no weight-bearing line over or medial to the great toe; no lower extremity deformity other than pes planus; no inward bowing of the Achilles tendon; and no marked displacement of the Achilles.  

Analysis

Although there is lay evidence of pain throughout the appeal period, there is no probative evidence of limitation of motion before the October 2009 VA examination, when both feet were tender to palpation; foot pain was unrelieved by orthotics; the Veteran walked with a mildly antalgic gait and was unable to walk barefooted at all; and his foot pain precluded prolonged standing and walking, and prevented running and sports.  Subsequent examinations by private and VA providers continued to find limitation of motion secondary to pain, culminating with the Veteran's use of a cane for ambulation by the time of the October 2014 examination.  Based on probative evidence of limitation of motion secondary to pain at the time of the October 2009 and subsequent examinations, and according the Veteran all reasonable doubt (38 C.F.R. § 4.3, 4.7), the Board finds that the criteria for a minimum disability rating of 10 percent, each, have been met, under the assigned schedular criteria, since October 21, 2009, for the Veteran's right and left foot fracture residuals disabilities.  See 38 C.F.R. § 4.59; and Burton, 25 Vet. App. 1 (providing that where the veteran has a noncompensable rating and complains of pain on motion, the veteran is entitled to at least the minimum compensable rating for the joint).  The evidence does not, however, support a rating of 20 percent or more under Diagnostic Code 5284, as there is no obvious deformity, the feet are neurovascularly sensory intact; both Achilles are vertical; and there are no calluses or skin lesions.  Although the Veteran had begun to use a cane by the time of the 2014 examination, there is no evidence that this was due to any increase in severity of his bilateral foot disability; rather, his gait is also impacted by his service-connected disability of the right hip and knee, for which is already separately compensated for (see VA's prohibition again pyramiding at 38 C.F.R. § 4.14).

The Board further finds that a rating in excess of 10 percent is not warranted under any other applicable provision of the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The record contains no diagnosis of pes planus, weak foot, claw foot, hammer toe, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280-5282.  Diagnostic Code 5279 is also inapplicable since the veteran has not been diagnosed with metatarsalgia.  38 C.F.R. § 4.71a.

As for an extraschedular rating, the Veteran's left and right foot fracture residuals disabilities are productive of pain on use/painful motion; manifestations that are entirely contemplated by the assigned schedular rating criteria.  The rating schedule is therefore adequate to evaluate the Veteran's bilateral foot disability and referral for consideration of an extraschedular rating is not warranted.

Reasonable doubt has been considered and accorded in the grant of this increased rating to 10 percent, each, for the Veteran's right foot and left foot fracture residuals disabilities.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

E. compensable rating for scars of the right lower extremity 

The Veteran's right lower extremity scar disability has been rated under Diagnostic Code 7805-7804 throughout the appeal period.

Under the provisions of Diagnostic Code 7804 in effect at the time of the Veteran's April 2006 claim, a 10 percent rating was warranted for superficial scars on other than the head, face, or neck that were painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective since August 30, 2002).  Diagnostic Code 7805 provided for evaluation of a scar based on limitation of function of the affected bodily part; which, in this case, is the right thigh, knee, and buttock.  

In October 2008 the scar regulations were amended effective October 23, 2008.  However, the  amendment was limited to claims filed on or after October 23, 2008.  Here, because the Veteran's claim for compensation was filed in April 2006, the revised schedular rating criteria are not applicable.

Facts

On VA examination in May 2006 there was a level scar present at the right lateral proximal quad measuring about 15 by 1 centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There was also a hyperpigmented scar on the right anterior lateral knee measuring 14 x 1 centimeters; a hyperpigmented scar on the right tibular head measuring 2 x 0.5 centimeters; a hyperpigmented scar on the right superior patella measuring 7 x 1 centimeters; a scar on the right distal lateral quadriceps muscle 1 x 0.5 centimeters; a scar on the right lateral hip measuring 1.5 x 0.5 centimeters; and a scar on the right buttock measuring 8 x 0.5 centimeters.  

On VA examination in October 2009 there was a well healed, nontender, non-adherent 8-inch x 0.25-inch curved scar over the right buttock and lateral hip from femur fracture repair; and a nontender, well healed, not adherent, flat, hypopigmented 6-inch midlateral thigh incision that is 3/8-0.5 inch wide.  There was no tenderness about the trochanteric bursa, but there was some underlying tenderness to palpation at the distal end of the incision, which however, was distinct from the scar as the examiner specifically noted the scar itself was non-tender.  There were also multiple well healed, nontender, non- adherent scars in and about the right knee, one curving from lateral across the patella tendon area and laterally, and across the lateral tibial area.  That scar was 7.5 inches in length and 0.5 inch wide over the patella, 0.25 inch wide as it tracks distally.  Part of the scar over the patella itself was somewhat raised and hyperpigmented, but not keloidal.  

On VA examination in October 2014 the Veteran complained of painful scars in his right knee, which he described as a very sensitive and burning sensation to touch.  Physical examination found a 13.5 x .5 centimeter superficial linear scar, and a separate 7.5 x .5 centimeter superficial linear scar on the right knee.  There was also a 4 x .5 centimeter scar on the right hip, and a 15 x .5 centimeter scar on the lateral proximal thigh.  The examiner added that the scars were not unstable; do not result in limitation of function; and do not impact the Veteran's ability to work.

In a rating decision dated in February 2015, the AMC increased the rating for the Veteran's right lower extremity scars to 10 percent effective October 13, 2014.

Analysis

A compensable rating for right lower extremity scars under Diagnostic Code 7805, pertaining to limitation of function, is not warranted since there is no limitation of motion or other functional impairment due to the scarring.  

As for a 10 percent rating for superficial painful scars under Diagnostic Code 7804, this symptom does not appear until the October 2014 VA examination.  Accordingly, the criteria for a compensable rating for right lower extremity scars prior to October 13, 2014, under Diagnostic Code 7804 are not met.  

As for a compensable rating prior under some alternative criteria prior to October 13, 2014, the scars were not deep and did not cause limited motion, so the criteria for a compensable rating under Diagnostic Code 7801 are not met.  They also did not encompass an area or areas of 144 square inches (929 sq.cm.) or greater, so the criteria for a compensable rating under Diagnostic Code 7802 are not met.  And they were not unstable, so the criteria for a compensable rating under Diagnostic Code 7803 are not met.  

As for a rating higher than 10 percent, there is, again, no limitation of motion or other functional impairment due to the scarring.    

The Board accordingly finds that the criteria for an initial compensable rating prior to October 13, 2014, and higher than 10 percent beginning October 13, 2014, for right lower extremity scars/scarring are not met at any time during the appeal period and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As for an extraschedular rating, the rating criteria reasonably describe the Veteran's right lower extremity scarring disability picture.  In other words, the Veteran does not have any scar symptomatology not already contemplated by the rating schedule.  The schedular rating criteria provides for compensation based on characteristics of the scar, including for superficial scars that are productive of pain and limitation of motion or function.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

F. compensable rating for scars of the left lower extremity 

The Veteran's left lower extremity scar disability  has been rated under Diagnostic Code 7800-7804 throughout the appeal period.

At the time of the Veteran's April 2006 claim (and presently), Diagnostic Code 7800 pertained to disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Diagnostic Code 7801 provided for a 10 percent evaluation for scars other than on the head, face, or neck that were deep or that caused limited motion if the area exceeds 6 square inches (39 square centimeters).  A 20 percent evaluation was warranted if the area exceeded 12 square inches (77 square centimeters), and a 30 percent evaluation was warranted if the area involved exceeded 72 square inches (465 square centimeters).  The highest rating of 40 percent was warranted if the area exceeded 144 square inches (929 square centimeters).  38 C.F.R. § 4.118. 

A 10 percent rating was also warranted for superficial scars on other than the head, face, or neck that are unstable, do not cause limited motion, and that exceeded an area or areas of 144 square inches (929 square centimeters) (Diagnostic Code 7802); for superficial unstable scars (Diagnostic Code 7803); and for superficial scars that were painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118.  

Facts

On VA examination in May 2006, the examiner noted that there were scars on the left posterior calf extending to the medial ankle and dorsal foot, measuring 26 x 0.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid, or limitation of motion; and the scars were of normal pigmentation and texture.

VA examination in October 2009 found a well healed, nontender, non-adherent, flat, hypopigmented 1-inch scar over the dorsum of the left foot and ankle at the ankle crease.  The scar was hypersensitive to percussion, consistent with a neuroma, causing radiating pain into the web space of the first-second toe.  Percussion just lateral to the scar produced radicular pain into the web space first-second toe; again consistent with a neuroma.

On VA examination in October 2014, the Veteran complained of painful scars in his left foot which he described and a hypersensitive and burning/sharp pain to touch.  Physical examination found a 13 x .5 centimeter superficial linear scar, and a separate 10 x .5 superficial linear scar on the top of the left foot and the left ankle/calf.  The examiner added that the scars were not unstable; do not result in limitation of function; and do not impact the Veteran's ability to work.

Analysis

The Veteran's left lower extremity scars are not deep and do not cause limited motion, so the criteria for a compensable rating under Diagnostic Code 7801 are not met.  They also do not encompass an area or areas of 144 square inches (929 sq.cm.) or greater, so the criteria for a compensable rating under Diagnostic Code 7802 are not met.  And they are not unstable, so the criteria for a compensable rating under Diagnostic Code 7803 are not met.  There was objective evidence of hypersensitivity to percussion in October 2009, but that was attributed to a neuroma, rather than the scar.  It was not until October 2014, that the scars themselves were characterized as causing pain.  

As for a rating higher than 10 percent, there is no limitation of motion or other functional impairment due to the left lower extremity scarring, so the criteria for a rating higher than 10 percent under other criteria are not met.  

As for an extraschedular rating, the rating criteria reasonably describe the Veteran's left lower extremity scarring disability picture.  In other words, the Veteran does not have any scar symptomatology not already contemplated by the rating schedule.  The schedular rating criteria provides for compensation based on characteristics of the scar, including for superficial scars that are productive of pain and limitation of motion or function.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  





	(CONTINUED ON NEXT PAGE)
ORDER

An initial disability rating higher than 10 percent for lumbar spine degenerative disability is denied.

An initial disability rating higher than 10 percent for right hip/femur disability is denied.

An initial disability rating higher than 10 percent for right knee traumatic arthritis is denied.

An initial disability rating of 10 percent beginning October 21, 2009, but not before, for right foot fracture residuals is granted; subject to the laws and regulations governing the award of monetary benefits.

An initial disability rating of 10 percent beginning October 21, 2009, but not before, for left foot fracture residuals is granted; subject to the laws and regulations governing the award of monetary benefits.

An initial compensable rating prior to October  2014, and higher than 10 percent beginning October 2014, for right lower extremity scars is denied.

An initial compensable rating prior to October  2014, and higher than 10 percent beginning October 2014, for left lower extremity scars is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


